Per Curiam.
Motion to strike statement of facts. Judgment was entered in this cause on October 22, 1901. At that date the time began to run in which the appeal might be taken, and the statement of facts was required to be filed before or within thirty days therefrom. The last day upon which the statement could have been filed or served, without an extension of time by the trial court, was November 21, 1901. Martin v. Sunset Telephone & Tel. Co., 18 Wash. 260 (51 Pac. 376). It was not filed or served until November 22, 1901. It is true that an order was made by the trial court extending the time, but this order was not made by stipulation, and no notice was given to the defendant or his counsel of any application for an extension. This brings the case squarely within the rule announced in McQuesten v. Morrill, 12 Wash. 335 (41 Pac. 56). There being no controversy other than that raised by the statement of facts, the appeal will be dismissed.